Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 4, 2019

                                     No. 04-19-00518-CR

                                 Camron Sanchez VASQUEZ,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR8320
                       The Honorable Velia J. Meza, Judge Presiding


                                        ORDER
       After we granted Appellant’s first motion for extension of time to file the brief,
Appellant’s brief was due on October 30, 2019. See TEX. R. APP. P. 38.6(a). On the extended
due date, Appellant filed a second motion for a thirty-day extension of time to file the brief.
       Appellant’s motion is GRANTED; the brief is due on December 2, 2019.

       Any further motion for extension of time to file Appellant’s brief may be disfavored.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of November, 2019.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court